[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14851         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 16, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 6:09-cv-00033-BAE-GRS



CAROL WILKERSON,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellant,

                                                versus

H&S, INC.,
d.b.a. Shoney's, Inc.,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (August 16, 2011)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
       Carol Wilkerson, proceeding pro se,1 appeals the dismissal with prejudice of

her pro se complaint, which alleged that H&S Lee, Inc. d/b/a Shoney’s (H&S

Lee), violated the Privacy Act of 1974, (Privacy Act), 5 U.S.C. § 552a, and that

she was subject to a hostile work environment and wrongful termination. On

appeal, Wilkerson argues the district court erred in granting H&S Lee’s motion to

dismiss because her right-to-sue letter from the Equal Employment Opportunity

Commission (EEOC) proves that H&S Lee violated both Title VII and the Privacy

Act.

       We review de novo a dismissal for failure to state a claim under Fed. R. Civ.

P. 12(b)(6), accepting the allegations in the complaint as true and construing the

allegations in the light most favorable to the plaintiff. Redland Co., Inc. v. Bank of

Am. Corp., 568 F.3d 1232, 1234 (11th Cir. 2009). The complaint must “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009).



       1
        We construe Wilkerson’s pro se pleadings liberally. See Alba v. Montford, 517 F.3d 1249,
1252 (11th Cir. 2008).

                                               2
      Here, Wilkerson’s complaint fails to state any plausible claim. The

complaint centers around her allegation that the EEOC did not enforce the law

protecting her personal data in violation of the Privacy Act, and requests relief “in

honor of her personal data . . . under the Privacy Act of 1964.” The complaint

fails to allege that H&S Lee, a private entity, is a federal agency subject to the

Privacy Act. See Schwier v. Cox, 340 F.3d 1284, 1287 (11th Cir. 2003) (noting

the private right of action created by the Privacy Act only applies to federal

agencies). Thus, Wilkerson has not and cannot state a claim for relief under the

Privacy Act.

      To the extent we construe the complaint liberally to allege violations of

Title VII, Wilkerson’s claims are devoid of any supporting factual allegations.

With respect to hostile work environment, Wilkerson’s only allegations are that

she was “sexually harassed” by two employees, and that the owner called her

“little Raymond.” Wilkerson fails to allege any specific instance of sexual

harassment, let alone a plausible claim that her work environment was “permeated

with discriminatory intimidation, ridicule, and insult.” Rojas v. Florida, 285 F.3d

1339, 1344 (11th Cir. 2002). With respect to her claim that she was wrongfully

terminated because “she wouldn’t give in” to her supervisor and co-worker, she

again fails to allege any “factual content that allows the court to draw the

                                           3
reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 129 S. Ct. at 1949. Finally, Wilkerson fails to allege any facts supporting a

disparate treatment termination claim based on her gender. The district court did

not err in dismissing the complaint with prejudice.

      AFFIRMED.




                                          4